Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 and 8-21 have been examined.

Allowable Subject Matter

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding claim 21 on page 10 of the remarks filed on 12/30/21 were persuasive.  The prior arts fail to teach the invention comprising: accessing, by at least one processor, data observed from a data source over time; determining, by the at least one processor, that a variation of at least a first metric or a second metric of the data over time is greater than a threshold; determining, by the at least one processor responsive to determining that the variation is greater than the threshold, that a correlation measure between the first metric and the second metric over time is greater than a reference level; selecting, by the at least one processor responsive to determining that the correlation measure is greater than the reference level, the first metric and the second metric for visualization; generating, by the at least one processor, responsive to selection, a visualization of the first metric and the second metric varying in time, on a device to display to a user; determining, by the at least one processor, a level of interest for at least one of the first metric or the second metric according to a number of user interactions with the visualization of 

Response to Arguments

Applicant’s arguments filed on 12/30/2021 have been fully considered but they are moot in view of new ground of rejection necessitated by applicant’s amendment.

Claim Rejections – 35 USC § 103

2E - Docket and Application Viewer 4.1.6.150
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeyakumar et al, U.S. Patent 10,594,542 (hereinafter Jeyakumar) in view of Poghosyan et al, U.S. Patent Application Publication  2020/0341833 (hereinafter Poghosyan).    
As per claim 1, Jeyakumar teaches the invention substantially as claimed comprising:
accessing, by at least one processor, data observed from a data source over time (col. 12, lines 21-47, e.g., controller collecting and accessing time series data/metrics);

determining, by the at least one processor responsive to determining the variation, that a correlation measure between the first metric and the second metric over time is greater than a reference level (col. 14, lines 36-45, e.g., determining correlation measure between target metric and system metrics; fig. 5; col. 16, lines 6-54, e.g., determining that correlation measure between a target metric (e.g., user request latency metric) and system metric (e.g., CPU usage metric) is more relevant than (i.e., greater than) correlation measure between another system metric (e.g., disk usage metric or network usage metric) and the target metric (e.g., user request metric)); and
selecting, by the at least one processor responsive to determining that the correlation measure is greater than the reference level, the first metric and the second metric for visualization (fig. 5; col. 16, lines 6-54, e.g., selecting, responsive to correlation measure between a target metric (e.g., user request latency metric) and system metric (e.g., CPU usage metric) is more relevant than (i.e., greater than) correlation measure between another system metric (e.g., disk usage metric or network usage metric) and the target metric (e.g., user request metric), a visualization of the target metric (e.g., user request latency metric) and the system metric (e.g., CPU usage metric) varying in time on a user display);
generating, by the at least one processor, responsive to selection, a visualization of the first metric and the second metrics varying in time, on a device to display to a user (fig. 5; col. 16, lines 6-54, e.g., selecting, responsive to correlation measure between a target metric (e.g., user request latency metric) and system metric (e.g., CPU usage metric) is more relevant than (i.e., greater than) correlation measure between another system metric (e.g., disk usage metric or network usage metric) and the target metric (e.g., user request metric), a visualization of the target metric (e.g., user request latency metric) and the system metric (e.g., CPU usage metric) varying in time on a user display).

It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Poghosyan’s teaching of determining that a variation of at least a first metric or a second metric of the data, over time is greater than a threshold into Jeyakumar’s system in order to reduce the complexity associated with processing a large number of sets of metric data in Jeyakumar’s system (Jeyakumar col. 12 line 64-col. 13, line 9; Poghosyan [105][106][112]).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Poghosyan’s teaches of determining, by the at least one processor responsive to determining that the variation is greater than the threshold, further processing of the sets of metric data into Jeyakumar’s system in order to allow Jeyakumar’s system to avoid further process of determining a correlation measure between the first metric and the second metric, over time responsive to determining that a variation of at least the first metric or the second metric is not greater than the threshold, thus reducing the resource intensive of analyzing a large number of metrics (Jeyakumar, col. 12, line 64-col. 13, line 9; Poghosyan [105][106][112]).

As per claim 2, Jeyakumar and Poghosyan teach the invention substantially as claimed in claim 1 above. Jeyakumar further teach detecting, by the at least one processor, that the data source comprises a new data source (Jeyakumar, col. 14, lines 3-31, e.g., detecting the user input of a particular metric (e.g., a tag or which metrics to store); col. 5, line 45-col. 6, line 50; col. 9, lines 40-63; col. 12, lines 21-35, e.g., sensors or servers must detect/connect to various components to collect/receive data or metrics; Poghosyan [106]-[114]; metric variation is greater than a variability threshold, the metric is retained for further process); and 
dynamically generating, by the at least one processor responsive to the new data source, the visualization of the first metric and the second metric varying in time, to display to the user (Jeyakumar, col. 14, lines 32-59, e.g., determine correlation between a target metric and the particular metric in time series and present a visual of the target metric and the system metrics).
As per claim 3, Jeyakumar and Poghosyan teach the invention substantially as claimed in claim 1 above. Although Jeyakumar teach accessing the data observed from the data source over time (Jeyakumar, col. 12, lines 21-47, e.g., controller collecting and accessing time series data/metrics) from a memory (fig. 1A; col. 6, lines 37-57; col. 10, lines 4-20, e.g. access the collected data from memory of controller or memory of servers), however Jeyakumar and Poghosyan do not specifically teach the data observed from a columnar database. Jeyakumar teaches memories can be configured to stored tables (Col. 10, lines 52-61, i.e., data arranged in columns and rows), therefore it would have been obvious to one of 
As per claim 4, Jeyakumar and Poghosyan teach the invention substantially as claimed in claim 1 above. Jeyakumar and Poghosyan further teach comprising:
determining, by the at least one processor, a variation of a third metric of the data over time (Jeyakumar, fig. 5, e.g., determining a variation of another time series system metric (e.g., disk usage metric or network usage metric; Poghosyan, [106]-[114]); and
determining, by the at least one processor, whether a correlation measure between the first metric and the third metric over time, is less than the correlation measure between the first metric and the second metric over time (Jeyakumar, fig. 5; col. 16, lines 6-54, e.g., determining a correlation measure between a target metric (e.g., user request latency metric) and system metric (e.g., CPU usage metric) is more relevant than (i.e., greater than) correlation measure between another system metric (e.g., disk usage metric or network usage metric) and the target metric (e.g., user request metric)).
As per claim 5, Jeyakumar and Poghosyan teach the invention substantially as claimed in claim 4 above. Jeyakumar further teach comprising generating, by the at least one processor responsive to the correlation measure between the first metric and the third metric being less than the correlation measure between the first metric and the second metric, the visualization of the first metric and the second metric varying in time, to display to a user (fig. 5; col. 16, lines 6-54, e.g., generating, responsive to correlation measure between a target metric (e.g., user request latency metric) and system metric (e.g., CPU usage metric) is more relevant than (i.e., greater than) correlation measure between another system metric (e.g., disk usage metric or network usage metric) and the target metric (e.g., user request metric), a visualization 
As per claim 6, Jeyakumar and Poghosyan teach the invention substantially as claimed in claim 4 above. Jeyakumar further teach comprising generating, by the at least one processor responsive to the correlation measure between the first metric and the third metric over time being higher than the correlation measure between the first metric and the second metric over time, a visualization of the first metric and the third metric varying in time, to display to the user (fig. 5; col. 16, lines 6-54, e.g., generating, responsive to correlation measure between target metric (e.g., user request latency metric) and another system metric (e.g., disk usage metric or network usage metric) is more relevant than (i.e., greater than) correlation measure between and the target metric (e.g., user request metric) and a system metric (e.g., CPU usage metric), a visualization of the target metric (e.g., user request latency metric) and the another system metric (e.g., disk usage metric or network usage metric)varying in time on a user display).
As per claim 8, Jeyakumar and Poghosyan teach the invention substantially as claimed in claim 1 above. Jeyakumar further teach comprising:
detecting, by at least one processor, that the data source is a new data source (col. 14, lines 3-31, e.g., detecting the user input of a particular metric (e.g., a tag or which metrics to store); col. 5, line 45-col. 6, line 50; col. 9, lines 40-63; col. 12, lines 21-35, e.g., sensors or servers must detect/connect to various components to collect/receive data or metrics); and storing, by the at least one processor, the data from the data source over time (col. 14, lines 3-31, e.g.,. storing the particular time series metric); col. 5, line 45-col. 6, line 50, e.g., sensors or servers must detect/connect to various components to collect/receive data or metrics).
As per claim 9, Jeyakumar and Poghosyan teach the invention substantially as claimed in claim 1 above. Jeyakumar further teach comprising:

indicating, by the at least one processor, to refrain from displaying the visualization of the first metric and the second metric at a future time, or to display a different visualization at the future time (col. 14, line 60-col. 15, line 27, e.g., exclude displaying a visual of the one or more time series metrics correlated with the target metric).
As per claim 10, Jeyakumar and Poghosyan teach the invention substantially as claimed in claim 9 above. Jeyakumar further teach wherein the behavior of the user comprises at least one of: dismissing or minimizing the displayed visualization, performing a search unrelated to the first metric or the second metric, or a lack of interaction with the displayed visualization (col. 14, lines 53-67, e.g., displaying a visual and receiving a user feedback to exclude one or more metrics).
As per claim 11, Jeyakumar teaches the invention substantially as claimed comprising:
memory configured to store data observed from a data source over time (fig. 1A); and 
at least one processor (fig. 1A) configured to:
access data observed from a data source over time (col. 12, lines 21-47, e.g., controller collecting and accessing time series data/metrics);
determine a variation of each of at least a first metric and a second metric of the data over time (fig. 5, e.g., determining variation of the time series target metrics and system metrics);

select, responsive to the determination that the correlation measure is greater than the predefined reference level, the first metric and the second metric for visualization (fig. 5; col. 16, lines 6-54, e.g., generating, responsive to correlation measure between a target metric (e.g., user request latency metric) and system metric (e.g., CPU usage metric) is more relevant than (i.e., greater than) correlation measure between another system metric (e.g., disk usage metric or network usage metric) and the target metric (e.g., user request metric), a visualization of the target metric (e.g., user request latency metric) and the system metric (e.g., CPU usage metric) varying in time on a user display); and 
generate, responsive to the selection, a visualization of the first metric and the second metric varying in time, to display to a user (fig. 5; col. 16, lines 6-54, e.g., generating, responsive to correlation measure between a target metric (e.g., user request latency metric) and system metric (e.g., CPU usage metric) is more relevant than (i.e., greater than) correlation measure between another system metric (e.g., disk usage metric or network usage metric) and the target metric (e.g., user request metric), a visualization of the target metric (e.g., user request latency metric) and the system metric (e.g., CPU usage metric) varying in time on a user display).
Although Jeyakumar teaches reducing/deleting system metrics based on summarized umbrella metrics (col. 14, lines 14-45)(Jeyakumar teaches analysis of the number of metrics is difficult and resource intensive, if not impossible.  Therefore, by summarizing the generated metrics based on common 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Poghosyan’s teaching of determining that a variation of at least a first metric or a second metric of the data, over time is greater than a threshold into Jeyakumar’s system in order to reduce the complexity associated with processing a large number of sets of metric data in Jeyakumar’s system (Jeyakumar col. 12 line 64-col. 13, line 9; Poghosyan [105][106][112]).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Poghosyan’s teaches of determining, by the at least one processor responsive to determining that the variation is greater than the threshold, further processing of the sets of metric data into Jeyakumar’s system in order to allow Jeyakumar’s system to avoid further process of determining a correlation measure between the first metric and the second metric, over time responsive to determining that a variation of at least the first metric or the second metric is not greater than the threshold, thus reducing the resource intensive of analyzing a large number of metrics (Jeyakumar, col. 12, line 64-col. 13, line 9; Poghosyan [105][106][112]).
After incorporating Poghosyan’s teaching into Jeyakumar’s system, the combination of Jeyakumar and Poghosyan would teach determine, by the at least one processor, that a variation of at least a fist metric or a second metric of the data over time is greater than a threshold; determine, by the at least 
As per claim 12, Jeyakumar and Poghosyan teach the invention substantially as claimed in claim 11 above. Jeyakumar further teach wherein the at least one processor is further configured to: detect that the data source comprises a new data source (col. 14, lines 3-31, e.g., detecting the user input of a particular metric (e.g., a tag or which metrics to store); col. 5, line 45-col. 6, line 50; col. 9, lines 40-63; col. 12, lines 21-35, e.g., sensors or servers must detect/connect to various components to collect/receive data or metrics); and 
dynamically generate, responsive to the new data source, the visualization of the first metric and the second metric varying in time, to display to the user (col. 14, lines 32-59, e.g., determine correlation between a target metric and the particular metric in time series and present a visual of the target metric and the system metrics).
As per claim 13, Jeyakumar and Poghosyan teach the invention substantially as claimed in claim 11 above. Although Jeyakumar teach a memory is configured to store data in a columnar database (Col. 10, lines 52-61, e.g., memories can be configured to stored tables (i.e., data arranged in columns and rows); and wherein the at least one processor is further configured to access the data observed from the data source over time (col. 12, lines 21-47, e.g., controller collecting and accessing time series data/metrics), from a memory (fig. 1A; col. 6, lines 37-57; col. 10, lines 4-20, e.g. access the collected data from memory of controller or memory of servers) however Jeyakumar and Poghosyan do not specifically teach the data observed from a columnar database. Jeyakumar teaches memories can be configured to stored tables (Col. 10, lines 52-61, i.e., data arranged in columns and rows), therefore it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include storing time series data/metrics observed in Jeyakumar’s and Poghosyan’s system in the tables (i.e., columnar database) and accessing the time-series data/metrics observed from the tables 
As per claim 14, it is rejected for the same reason as set forth in claim 4 above.
As per claim 15, it is rejected for the same reason as set forth in claim 5 above.
As per claim 16, it is rejected for the same reason as set forth in claim 6 above.
As per claim 17, Jeyakumar and Poghosyan teach the invention substantially as claimed in claim 1 above. Jeyakumar further teach wherein the reference level comprises a predefined value, or a correlation measure between another pair of metrics of the data (fig. 5; col. 16, lines 6-54, e.g., correlation measure between target metric (e.g., user request latency metric) and another system metric (e.g., disk usage metric or network usage metric).
As per claim 18, it is rejected for the same reason as set forth in claim 8 above.
As per claim 19, Jeyakumar and Poghosyan teach the invention substantially as claimed in claim 11 above. Jeyakumar further teach wherein the at least one processor is further configured to: detect that a behavior of the user is indicative of insufficient interest in the visualization of the first metric and the second metric varying in time (col. 14, lines 60-63, e.g., detecting user feedback indicating one or more time series metrics correlated to the target metric are to be excluded); and
refrain from displaying the visualization of the first metric and the second metric at a future time, or display a different visualization at the future time (col. 14, line 60-col. 15, line 27, e.g., exclude displaying a visual of the one or more time series metrics correlated with the target metric).
As per claim 20, Jeyakumar teaches the invention substantially as claimed for a non-transitory computer readable medium storing program instructions for causing one or more processors to (fig. 1A):

determine that a variation of at least a first metric or a second metric of the data over time (fig. 5, e.g., determining variation of the time series target metrics and system metrics);
determine, responsive to determining the variation, that a correlation measure between the first metric and the second metric over time is greater than a reference level (col. 14, lines 36-45, e.g., determining correlation measure between target metric and system metrics fig. 5; col. 16, lines 6-54, e.g., determining that correlation measure between a target metric (e.g., user request latency metric) and system metric (e.g., CPU usage metric) is more relevant than (i.e., greater than) correlation measure between another system metric (e.g., disk usage metric or network usage metric) and the target metric (e.g., user request metric)); and
select, responsive to determining that the correlation measure is greater than the reference level, the first metric and the second metric for visualization (fig. 5; col. 16, lines 6-54, e.g., generating, responsive to correlation measure between a target metric (e.g., user request latency metric) and system metric (e.g., CPU usage metric) is more relevant than (i.e., greater than) correlation measure between another system metric (e.g., disk usage metric or network usage metric) and the target metric (e.g., user request metric), a visualization of the target metric (e.g., user request latency metric) and the system metric (e.g., CPU usage metric) varying in time on a user display); and 
generate, responsive to selecting, a visualization of the first metric and the second metric varying in time, to display to a user (fig. 5; col. 16, lines 6-54, e.g., generating, responsive to correlation measure between a target metric (e.g., user request latency metric) and system metric (e.g., CPU usage metric) is more relevant than (i.e., greater than) correlation measure between another system metric (e.g., disk usage metric or network usage metric) and the target metric (e.g., user request metric), a visualization of the 
Although Jeyakumar teaches reducing/deleting system metrics based on summarized umbrella metrics (col. 14, lines 14-45)(Jeyakumar teaches analysis of the number of metrics is difficult and resource intensive, if not impossible.  Therefore, by summarizing the generated metrics based on common characteristics a few to a hundred of different metrics can be combined into a single umbrella metric by controller, col. 12, line 47-col. 13, line 21), however, Jeyakumar does not teach determine that a variation of at least a first metric or a second metric of the data over time is greater than a threshold.  Poghosyan teaches determining, by the at least one processor, that a variation of at least a first metric or a second metric of the data over time is greater than a threshold ([106]-[114]; metric variation is greater than a variability threshold, the metric is retained for further process); determining, by the at least one processor responsive to determining that the at least one processor responsive to determining that the variation is greater the threshold, further processing of the metrics ([106]-[114]; metric variation is greater than a variability threshold, the metric is retained for further process)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Poghosyan’s teaching of determining that a variation of at least a first metric or a second metric of the data, over time is greater than a threshold into Jeyakumar’s system in order to reduce the complexity associated with processing a large number of sets of metric data in Jeyakumar’s system (Jeyakumar col. 12 line 64-col. 13, line 9; Poghosyan [105][106][112]).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Poghosyan’s teaches of determining, by the at least one processor responsive to determining that the variation is greater than the threshold, further processing of the sets of metric data into Jeyakumar’s system in order to allow Jeyakumar’s system to avoid further process of determining a correlation measure between the first metric and the second metric, over time responsive to determining that a variation of at least the first metric or the second metric is not greater than the 
After incorporating Poghosyan’s teaching into Jeyakumar’s system, the combination of Jeyakumar and Poghosyan would teach determine that a variation of at least a fist metric or a second metric of the data over time is greater than a threshold; determine, responsive to determining that the variation is greater than the threshold, that a correlation measure between the first metric and the second metric over time is greater than a reference level.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set
forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end
of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the
date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated
from the mailing date of the advisory action. In no event, however, will the statutory period for reply
expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained

through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454